.

Eon. MO L. u-r,.        page 2' (v-x.3186)


     being a8 followsc
            l
                . . .


            '$12,000,001ana liss than 20,000,000
     not   to,exceed$2;500.00;
            l
            $20,000,001   anah         than 30,900,000
     not to exceed $3,000.00.
          i-.'C..
                '"
                 .
         Since Dewitt County ha6 a tax valuationof
$22,%7,165.00 (1951 tax ~olla) the maximum ocmpe~ar.,:~
tlon allowed the county coiunles~onere
                                     under Article
2350fi.+igg3g sta‘t~t9,iis.~3,~Q~.00.. S&~IU-1           0r brti-
ole 3912g~aathorl~es.an.increase,ia     aompensa$$on,~@fpot..
to exceed,tve~~~flv~,,(25~),,pe~,~~en~;:oi,‘      srer.aXoir&i
ander'lihe liv~ror'the rlicioal yekir oi ,i 4P ai: .Since De-’
vltt Co~t~.~d,8rtax,~~~~tl,~ in-4948 :,(lg!+T       tax rolls)
0r $~~s6g;.7g6+p,,~'th0 iaiia~,u0~eh        oader;,+b xf33r
in 1g&~*:$~~~~0~60.~ mi@iefiie;m*;f@d &.2&.ii&
thorltesan lnoreaae in co&3neatliiii     z&t to~*.oeed':
$625.00 (twenty-five    per   oent   or $2,50o;do):




     last~Iffeoeding~~edera;l~~e~~, the Com&s.~
     al.oners.:Coar.t
                   'ahallXlx the ,8alary.
                                        -oRthe
     oounty!treaaucerateany reasr+aable.mm,:pro-
     viding suoh,salary:ls.not .lesll..~~Tvo'
     Thousandi Pour-mnd~ed ,Dollara.~($2,~OO),per,:
     annumi*:
          ~By:viz&8?of -theabove..quotod
                                       provisionio
~~~lmu~~ls:presorlbedfor.the .oount
Oen. Opsi V-1216~11951)aandV-1327
the conrmiaslonerscourtmay set.~thesalary oi,the
county treaeurer.atany reasonable amount-not,lessthan
$2,400.00 per annum.
Non. Nlc L. Iadner, page 3   (V-1386)



          Section 13 of Article 3912e authorizes the
officers named therein to receive a salary of "not
more than the maximum amount allowed such officer under
laws existing on August 24, 1935"'. Since Dewitt Count
had a population In 1935 (1930 Federal Census) of 27.4g1
inhabitants, the maximum amount allowed Its county of-
fleers on August 24, 1935 was $3,500.00. Articles 3883
and 3891, V.C.S.
          Section 13 of Article 3912e also authorizes
an Increase of one per cent (1%) for each one mlllion
dollar valuation or fractional part thereof in excess
of fifteen million dollars "over and above the maxlxpum
allowed such officers underlaws existing on A
1935". Since DeUitt County has a valuation
165.00 this increase amounts to $200.00
          Sub-division (e) of Section 13 of Article
3912e authorizes an increase of twenty-five per cent of
the sum allowed under the law for the fiscal year of
1944. Since the valuation of Dewitt County In 1944
(1943 tax rolls) had remained below $15,000,000.00, there-
by allowing no salary increase based upon increase in
valuation this increase amounts to $875.00 (25% of
83,500.00~.
          Section 1 of Article 3912g provides:
         "The Commlssloners Court in each county
    of this State Is hereby authorized, when In
    their judgment the financial condition of the
    county and the needs of the officer justify
    the Increase, to enter an order increasing
    the compensation of the precinct, county and
    district officers, or either of them/in an
    additional amount not to exceed twenty-five
    (25$) P er cent of the sum allowed under the
    law for the fiscal year of 1948, whether paid
    on fee or salary basis; provided, however, the
    members of the Commlssloners Court may not
    raise the salaries of any of such Commlsslon-
    ers Court under the terms of this Act without
    raising the salary of the remaining county
    officials in like proportion."
          Slnca Dewitt Count had a valuation in 1948
(1947 tax rolls) of $16 861 g70 00 Section 13 of Arti-
cle 3912e authorized an'ln&easi 1; 1948 of $70.00 (2%
of $3,500.00).  Sub-division (e) of Section 13 of Artl-
cle 3912e, as above noted, also authorized an Increase
Hon. NIC L. Ladner, page 4   (V-1386)



of $875.00 (2% of $3,500.00). Therefore the maxi-
mum sum allowed under the law in 1948 was &4,445.00
($3,500.00 plus $70.00 plus $875.00). Slnoe the maxi-
mum allowed under the law In 1948,waB $4,445.00    the
maximum Increase allowed under Section 1 of Article
3912s is $1,111.25 (255 of $4,445.00).
          In view of the foregoing the maxlmum oompen-
satlon that may be paid the county officials of DeUltt
                              3912e, Section 13, and
                           ($3,500.00  plus $280.00 plus
                              aaaitlon to the compensa-
                              3912e,'Sectlon 13 and Artl-
clew3912g, Section 1, the tax assessor-collector 13 en-
titled to the additional compensation @*ovided for in
Section 57 of Article 1436-1, V;P,C;, atiamended by
S.B. 27l, Acts 52na Leg. R.S. 1951, ch. 368, p. 620.
See Att'y Oen. Op. V-1294 (1951).
          The compensation of the deputies, as313tant3,
and clerks of the county offlclals of DeNltt-County is
a_overnedbx the provisions of Articles 3902 and 1w2eG,
V.C.S.
          Article 3902 provides in part:
           Whenever any dlstrlct, county or pre-
     clnct.offlcer shall require the services of
     deputies,  assistants or clerks lnthq perform-
     ance of bls.dutles he~~ball~agply to the Coun-
     ty+mr&33loner3~    Court'of his county~ror
     authority to appoint such deputies, asslst-
     ants or clerks, stating by sworn application
     the nwnber needed, the position to be filled
     and the amount to be paid. Said appllctitlon
     shall be accompanied by a statement showing
     the probable receipts from fees, commissions
     and compensation to be collected by said of-
     fice during the fiscal year and the probable
     disbursements which shall Include all salaries
     and expenses of said office; ana said court
     shall make its order authorizing the appolnt-
     ment of such deputies, assistants and clerks
     and fix the compensation to be paid them wlth-
     in the Xmltatlons herein prescribed and
     determine the number to be appointed as In
     the discretion of said court may be proper;
     provided that In no case shall the Commls-
     sloners' Court or any member thereof attempt
Hon. Nit L. Udner,   page 5   (V-1386)


    to influence the appolntmtint0s any person
    as deputy, assistant or clerk in any office.
    Upon the entry or such order.the ofricers
    applying ror such aBBiB~ntB,  deputies or
    clerks shall be authorized to appolnt them;
    provided that said compensation shall not ex-
    ceed the maximum amount hereinafter set out.
    The acmpensatlon which may be allowed to the
    deputies, aBBlBtantB or clerks above named
    for their services shall be a reasonable one,
    not to exceed the r0ii0ting amounts:

         "1. In counties having a     pulatian
    0r twenty~five thousand (25,000p" or less In-
    habitants, first aBtii3tB.d or chief deputy
    not to exceed Eighteen Hundred ($1800;00)
    Dollar3 per annum; other assistants, deputies
    or clerks not to exceed Fifteen Hundred
    ($1500.00) Dollars per annum each.
         a
           0 . .
         'The Ccmmd.ssloner3Court is hereby
    authorized, when In their judgment the flnan-
    clal condition of the county and the needs
    of the deputies, aSSiStant WI& clerks Of
    any district, county or precinct Officer
    justify the increase, to enter an order ln-
    creasing the compensation Of such deputy.,
    assistant or clerk in an addltlonal amount
    not to exceed twenty-five (259) per cent 0s
    the sum alloved under the law for the fiscal
    year of 1944, provided the total compensation
    authorized under the law for the fiscal year
    of 1944 aid not exceed Thirty-Six Hundred
    ($3600.00) Dollars."
         Se&Ion   2 of Article 3912g provides:
          *The Ccxmlssloners Court In each county
    of this State la hereby authorized, vhen in
    their judgment the financial condition of the
    county and the needs of the deputies, asslst-
    ants and clerks of any district, county or
    precinct officer justify the increase,  to
    enter an order increasing the compensation
    of any such deputy, assistant or clerk in an
    additional amount not to exceed thirty-five
    (35%)  per cent of the sum allowed under the
    law for the fiscal year of 1948."
Hon. Nlc L. Ladner, page 6         (V-1386)



            Since Dewitt County baa a population in 1948
(1940 Federal Census) of 23,935 inhabitants, the sum
allowed the chief deputy, assistant or clerk in DeWitt
Count under the lav in 1948 was $2,25O.OO ($1,800.00
plus 3 450.00), and $1,875.00  ($1,500.00 plus $375.00)
for the othetideputles;asslstants and~oletiks. Article
3902, V.C.S.; Att'y Gen. Op. V-1327 (1951). Slnae De-
Xltt County now bas a population of 22,993 inhabitants
(1950 Federal Census), Article 3902 authorlzbs a salary
not to exceed $2,25O.OO ($1,800.00 plus $450.00) to the
chief deputy assistant or clerk, and $1,875.00 ($1,500.00
plus $375.OOj to the other deputies, aSSii3tXIntS  or clerks.
           Section 2 of Article 3912g authorlees an ln-
crease not to exceed $787.50 (35s of $2,25O.OO) to the
chief deputy, assistant or clerk ana an increase not to
exceed $656.25 (35% of $1,875.00j  to the other deputies,
aSSiStar&B  and clerks. Att'y Gen. Op. V-1327 (1951).
           Therefore, the maximum that ma be p&id to
the chief deputy assistant or clerk is    3,037.50
($2,250.00 plus $787.50),  an8 the maximum salary that
may be paid to the other deputies, assistants or clerks
IS $2,531.25   ($1,875.00   plus   $656.25).

                            SUMMARY

          The maximum compensation of the county
     commissioners of Dewitt County is now $3,625.00.
     Arts. 2350 and 3912g, V.C.S.; Att'y Gen. Op.
     V-1327.
          The Commlsslonew' Court of BeUitt Couq-
     tg may set the salary of the county treasurer
     at tinyreasonable.Sum not less than $2,&00.00.
     Art. 3943e, V.C.S.; Att'y Gen. Ops. V-1216 and
     V-1327.
          The maximum compensation that may be
     paid the county offlolals of DeWltt County
     Is $5,766.25.   Arts.;3912e, Sec. 13, and
     3912g, Sec. 1; Att'y Gen. Op. V-1327. In
     addition to the compensation provided for
     In Articles 3912e, Sec. 13, and 3912g, Sec.
     1, the ,!:sxassessor-collector is entitled to
     the compensation prbvlded for In Section 57
     of Article 1436-1, V.P.C., as amended by
     Senate Bill 271, Acts 52nd Leg., R.S. 151,
     ch. 368, p. 620. Att'y Gen. Ops. V-1292
     and V-1327.
Hon. MC   L. Iadner, page 7   (V-13861



          The maximum salary that may be paid
     to the chief'deputy, assistant or clerk is
     $3,037.50, and the maximum salary that may
     be paid to the other deputies, aselatanta
     and clerks le $2,531.25.' Arts. 3902'and
     3912g, V.C.S.; Att'y @en. Op. V-1327.
                                   Yours very truly,

APPROVED:                            PRICE DARIRL
                                   Attorney General
Ji C. Davis, Jr.
County Arfalrs Division
E. Jacobson
Reviewing Assistant.
Charles D. Mathews
First Assistant
JR:mh